DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 14 is objected to because of the following informalities:  the claim does not end with a period. See MPEP 608.01(m). 
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 11-17, 21, and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukamoto et al. (US 2006/0043544 A1) in view of Oe et al. (US 2012/0327207 A1).
Regarding claim 1, Tsukamoto discloses a moisture distribution image photographing apparatus comprising: a substrate; (Paragraph 0127, imaging device having a substrate)	an image sensor mounted on the substrate; (Paragraph 0127, camera module mounted on the substrate)	and a lens collecting incident light on the image sensor, (Paragraph 0127, lens focusing incident light for the camera module)	wherein the substrate comprises a circuit module for driving the image sensor and processing an image obtained through the image sensor, (Paragraph 0127, digital signal processor for control of the imaging device and converting output signal of the image device)	Tsukamoto does not clearly disclose the image sensor comprises a moisture sensor array having a main absorption wavelength band of 1450 ± 50 nm or 1920 ± 50 nm.
	Oe discloses analyzing moisture changes of skin using body part images from a near-infrared camera that can capture images of wavelengths between 800 nm to 2500 nm including absorption characteristics of water at around 1460 and 1920 nm (Paragraph 0046).	Tsukamoto discloses an imaging device having a camera that obtains images which differed from the claimed apparatus by substitution of a moisture sensor array 
Regarding claim 2, Oe discloses wherein a moisture distribution image is obtained through the image sensor, (Paragraph 0046, near-infrared camera captures images at various wavelengths)	and the circuit module comprises a communication module for transmitting the moisture distribution image to the outside of the moisture distribution image photographing apparatus (Paragraph 0095, wired or wireless communication of images to a device in a distant place).
Regarding claim 3, Oe discloses a band pass filter for blocking visible light (Paragraph 0056, band-pass filter only allows near-infrared wavelengths to be captured).
Regarding claim 4, Oe discloses a communication module configured to transmit a moisture distribution image to the outside of the moisture distribution image photographing apparatus, (Paragraph 0095, communicating images to a device in a distant place)	wherein the communication module is connected to the circuit module (Paragraph 0095, wired communication with the device using a LAN cable).
Regarding claim 5, Tsukamoto discloses a skin care apparatus having a moisture distribution image photographing function, the skin care apparatus comprising: a substrate, (Paragraph 0127, imaging device having a substrate)	an image sensor mounted on the substrate, (Paragraph 0127, camera module mounted on the substrate)	and a lens collecting incident light on the image sensor, (Paragraph 0127, lens focusing incident light for the camera module)	the substrate comprises: a circuit module for driving the image sensor and processing a moisture distribution image obtained through the image sensor (Paragraph 0127, digital signal processor for control of the imaging device and converting output signal of the image device).	Tsukamoto does not clearly disclose a frame having at least one function; and a moisture distribution image photographing apparatus mounted on the frame, and the image sensor comprises a moisture sensor array having a main absorption wavelength band of 1450 ± 50 nm or 1920 ± 50 nm.	Oe discloses a lighting device with a housing that holds light sources and an image capturing unit such as a near-infrared camera that can capture images of wavelengths between 800 nm to 2500 nm including absorption characteristics of water at around 1460 and 1920 nm for analyzing moisture changes of skin using the images (Paragraph 0046).
Regarding claims 6 and 18, similar reasoning as discussed in claim 2 is applied.
Regarding claims 7 and 19, similar reasoning as discussed in claim 3 is applied.
Regarding claim 9, Oe discloses wherein a color camera module or a black and white camera module is further mounted on the frame (Paragraph 0079, visible light camera).
Regarding claim 11, Oe discloses wherein a light emitting diode (LED) is further provided to the frame (Paragraph 0072, LED light source).
Regarding claim 12, Oe discloses wherein the frame comprises a light emitting diode (LED) mask (Paragraph 0064, the device has a hollow dome to accommodate a user’s face to emit light which can be from a LED light source, paragraph 0072)
Regarding claim 13, Oe discloses wherein the frame is provided with a plurality of light sources, and a number of moisture distribution image photographing apparatuses mounted on the frame is equal to a number of the plurality of light sources (Paragraph 0010, two light sources and two cameras, paragraph 0079).
Regarding claim 14, Tsukamoto in view of Oe discloses a skin care system comprising: the skin care apparatus of claim 5, the skin care apparatus having the moisture distribution image photographing function with respect to a subject; (See rejection of claim 5)	and an external device having a display region for displaying the moisture distribution image transmitted from the skin care apparatus (Paragraph 0059, external image analysis device that displays results of skin analysis).
Regarding claim 15, Oe discloses wherein the skin care apparatus and the external device are connected to each other by a wire or wirelessly (Paragraph 0095, wired or wireless communication).
Regarding claim 16, Oe discloses wherein the external device comprises an electronic device comprising a display panel for displaying a moisture distribution image transmitted from the skin care apparatus to be viewed by a user (Paragraph 0109, output unit of the image analysis device is a display).
Regarding claim 17, Oe discloses wherein the external device comprises an algorithm configured to synthesize the moisture distribution image of the subject obtained through the skin care apparatus and a black and white image or a color image of the subject (Paragraph 0116, analyzing images of user faces and generating a pseudo-color image for display based on the analysis)
Regarding claim 21, similar reasoning as discussed in claim 9 is applied.
Regarding claim 23, similar reasoning as discussed in claim 11 is applied.
Regarding claim 24, similar reasoning as discussed in claim 12 is applied.
Regarding claim 25, similar reasoning as discussed in claim 13 is applied.
Claims 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukamoto et al. (US 2006/0043544 A1) in view of Oe et al. (US 2012/0327207 A1) and further in view of Trail (US 2019/0012540 A1).
Regarding claim 8, Tsukamoto in view of Oe discloses all limitations as discussed in claim 5.	Tsukamoto in view of Oe does not clearly disclose wherein a light source configured to emit only infrared light in a short wavelength infrared ray band is further provided to the frame.	Trail discloses light sources that can emit light in various wavelength bands including a short-wavelength infrared band (Paragraph 0021).	Tsukamoto in view of Oe discloses a lighting device with light sources which differed from the claimed apparatus by substitution of a light source configured to emit only infrared light in a short wavelength infrared ray band. Trail discloses the substituted light source that can emit light in the short-wavelength infrared band. As a result, both functions were known in the art to enable a person of ordinary skill in the art to provide light sources that emit light. Tsukamoto in view of Oe’s light sources in the housing of the imaging device could have been substituted with the light sources that can emit light at various wavelength bands including a short-wavelength infrared band and the results would have been predictable, resulting in an imaging device with a housing having light 
Regarding claim 20, similar reasoning as discussed in claim 8 is applied.
Claims 10 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukamoto et al. (US 2006/0043544 A1) in view of Oe et al. (US 2012/0327207 A1) and further in view of Anzue et al. (US 2015/0154439 A1).
Regarding claim 10, Tsukamoto in view of Oe discloses all limitations as discussed in claim 5.	Tsukamoto in view of Oe does not clearly disclose wherein the frame comprises a display region for displaying a moisture distribution image obtained through the moisture distribution image photographing apparatus.	Anzue discloses a device with a housing with a display for displaying facial images of a user (Paragraph 0042).	Anzue’s display on a device with a housing for displaying facial images of a user would have been recognized by one of ordinary skill in the art to be applicable to the device with housing for capturing images of body parts of a user including face for measuring moisture of Tsukamoto in view of Oe and the results would have been predictable in a device with a housing and display that display images of body parts including a face captured to measure moisture. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 22, similar reasoning as discussed in claim 10 is applied.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Levi et al. (US 2019/0320969 A1) discloses a short wave infrared imaging system for assessing tissue damage.
Yoshida et al. (US 2016/0143595 A1) discloses measuring moisture using face images measured at a wavelength of 1400 nm.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI HOANG whose telephone number is (571)270-3417. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/PHI HOANG/Primary Examiner, Art Unit 2613